As filed with the Securities and Exchange Commission on August 13, 2015 Registration No.333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORMS-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Acorda Therapeutics,Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 13-3831168 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 420 Saw Mill River Road Ardsley, New York (Address of Principal Executive Offices) (Zip Code) Acorda Therapeutics, Inc. 2015 Omnibus Incentive Compensation Plan (Full Title of the Plan) Ron Cohen, M.D. Chief Executive Officer 420 Saw Mill River Road Ardsley, New York 10502 (Name and Address of Agent For Service) (914) 347-4300 (Telephone Number, Including Area Code, of Agent For Service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large Accelerated Filer x Accelerated o Non-Accelerated Filer o (Do not check if a smaller reporting company) Smaller Reporting Company o CALCULATION OF REGISTRATION FEE TitleofSecurities tobeRegistered Amountto beRegistered(1) ProposedMaximum OfferingPrice PerShare (2) ProposedMaximum Aggregate OfferingPrice (2) Amountof RegistrationFee Acorda Therapeutics, Inc. 2015 Omnibus Incentive Compensation Plan, Common Stock, $0.001 par value per share 3,000,000 shares (1)In accordance with Rule416 under the Securities Act of 1933, as amended, this registration statement shall be deemed to cover any additional securities that may from time to time be offered or issued to prevent dilution resulting from stock splits, stock dividends or similar transactions. (2)Estimated solely for the purpose of calculating the registration fee in accordance with Rule457(h)and 457(c)of the Securities Act of 1933, as amended. The price per share and aggregate offering price are calculated on the basis of the average of the high and low prices of the Registrant’s common stock on August 7, 2015, as reported on the NASDAQ Global Market. PART I INFORMATION REQUIRED IN THE SECTION 10(a) PROSPECTUS Item 1.Plan Information. The information required by Item 1 is included in documents sent or given to participants in the plans covered by this registration statement pursuant to Rule428(b)(1)of the Securities Act of 1933, as amended (the “Securities Act”). Item 2.Registrant Information and Employee Plan Annual Information. The written statement required by Item 2 is included in documents sent or given to participants in the plans covered by this registration statement pursuant to Rule428(b)(1)of the Securities Act. PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 3.Incorporation ofDocuments by Reference. The following documents, which were filed with the Securities and Exchange Commission (the “Commission”), are incorporated herein by reference: (a) The Registrant’s Annual Report on Form 10-K for the Registrant’s 2014 fiscal year, filed pursuant to Section 13(a) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”); (b) all other reports filed by the Registrant pursuant to Section 13(a) or 15(d) of the Exchange Act since the end of the fiscal year covered by the Registrant’s Annual Report on Form 10-K for the Registrant’s 2014 fiscal year; and (c) the description of the Registrant’s common stock contained in the Registrant’s Registration Statement on Form8-A filed under Section12(g)of the Exchange Act. All documents subsequently filed by the registrant pursuant to Sections 13(a), 13(c), 14 and 15(d)of the Exchange Act, prior to the filing of a post-effective amendment which indicates that all securities offered hereby have been sold or which deregisters all securities then remaining unsold, shall be deemed to be incorporated by reference in this registration statement and to be part hereof from the date of the filing of such documents. Any statement contained in a document incorporated or deemed to be incorporated by reference herein shall be deemed to be modified or superseded for the purposes of this registration statement to the extent that a statement contained herein or in any other subsequently filed document which also is or is deemed to be incorporated by reference herein modifies or supersedes such statement. Any statement so modified or superseded shall not be deemed, except as so modified or superseded, to constitute a part of this registration statement. Item 4.Description of Securities. Not applicable. Item 5.Interests of Named Experts and Counsel. Covington& Burling LLP has opined as to the legality of the securities being offered by this registration statement. Item 6.Indemnification of Directors and Officers. Section102 of the General Corporation Law of the State of Delaware permits a corporation to eliminate the personal liability of directors of a corporation to the corporation or its stockholders for monetary damages for a breach of fiduciary duty as a director, except where the director breached his duty of loyalty, failed to act in good faith, engaged in intentional misconduct or knowingly violated a law, authorized the payment of a dividend or approved a stock repurchase in violation of Delaware corporate law or obtained an improper personal benefit. The registrant’s Amended and Restated Certificate of Incorporation provides that no director of the registrant shall be personally liable to it or its stockholders for monetary damages for any breach of fiduciary duty as a director, except as provided above in Section 102 of the General Corporation Law of the State of Delaware, and provided that no amendment or modification of the Registrant’s Amended and Restated Certificate of Incorporation or the General Corporation Law of the State of Delaware shall decrease the protection afforded to a director prior to such amendment or modification. Section145 of the General Corporation Law of the State of Delaware provides that a corporation has the power to indemnify a director, officer, employee, or agent of the corporation and certain other persons serving at the request of the corporation in related capacities against expenses (including attorneys’ fees), judgments, fines and amounts paid in settlements actually and reasonably incurred by the person in connection with an action, suit or proceeding to which he is or is threatened to be made a party by reason of such position, if such person acted in good faith and in a manner he reasonably believed to be in or not opposed to the best interests of the corporation, and, in any criminal action or proceeding, had no reasonable cause to believe his conduct was unlawful, except that, in the case of actions brought by or in the right of the corporation, no indemnification shall be made with respect to any claim, issue or matter as to which such person shall have been adjudged to be liable to the corporation unless and only to the extent that the Court of Chancery or other adjudicating court determines that, despite the adjudication of liability but in view of all of the circumstances of the case, such person is fairly and reasonably entitled to indemnity for such expenses which the Court of Chancery or such other court shall deem proper. The registrant’s Amended and Restated Certificate of Incorporation provides for the indemnification of directors and officers to the fullest extent permissible under Delaware law. Item 7.Exemption from Registration Claimed. Not applicable. Item 8.Exhibits. The ExhibitIndex immediately preceding the exhibits is incorporated herein by reference. Item 9.Undertakings. The undersigned registrant hereby undertakes: To file, during any period in which offers or sales are being made, a post-effective amendment to this registration statement: (i) To include any prospectus required by Section10(a)(3)of the Securities Act; (ii) To reflect in the prospectus any facts or events arising after the effective date of the registration statement (or the most recent post-effective amendment thereof) which, individually or in the aggregate, represent a fundamental change in the information set forth in the registration statement; and (iii) To include any material information with respect to the plan of distribution not previously disclosed in the registration statement or any material change to such information in the registration statement; provided, however, that paragraphs (i)and (ii)do not apply if the information required to be included in a post-effective amendment by those paragraphs is contained in periodic reports filed with or furnished to the Commission by the registrant pursuant to Section13 or Section15(d)of the Exchange Act that are incorporated by reference in the registration statement. That, for the purpose of determining any liability under the Securities Act, each such post-effective amendment shall be deemed to be a new registration statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. To remove from registration by means of a post-effective amendment any of the securities being registered which remain unsold at the termination of the offering. Insofar as indemnification for liabilities arising under the Securities Act may be permitted to directors, officers and controlling persons of the registrant pursuant to the foregoing provisions, or otherwise, the registrant has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Securities Act and is, therefore, unenforceable. In the event that a claim for indemnification against such liabilities (other than the payment by the registrant of expenses incurred or paid by a director, officer or controlling person of the registrant in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Securities Act and will be governed by the final adjudication of such issue. The undersigned registrant hereby undertakes that, for purposes of determining any liability under the Securities Act, each filing of the registrant’s annual report pursuant to Section13(a)or Section15(d)of the Exchange Act that is incorporated by reference in the registration statement shall be deemed to be a new registration statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets all the requirements for filing on Form S-8 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Ardsley, State of New York, on August 13, 2015. ACORDA THERAPEUTICS, INC. By: /s/ Ron Cohen, M.D. Ron Cohen, M.D. President and Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this Registration Statement on Form S-8 has been signed by the following persons in the capacities and on the dates indicated. Name Title Date /s/ Ron Cohen, M.D. President, Chief Executive Officer and August 13, 2015 Ron Cohen, M.D. Director (Principal Executive Officer) /s/ Michael Rogers Chief Financial Officer (Principal Financial Officer August 13, 2015 Michael Rogers and Principal Accounting Officer) POWER OF ATTORNEY AND SIGNATURES We, the undersigned directors of Acorda Therapeutics, Inc., hereby severally constitute and appoint Ron Cohen our true and lawful attorney with full power to him to sign for us and in our names in the capacities indicated below, this Registration Statement on Form S-8 filed herewith and any and all subsequent amendments to said registration statement, and generally to do all such things in our names and on our behalf in our capacities as directors to enable Acorda Therapeutics, Inc. to comply with the provisions of the Securities Act of 1933, as amended, and all requirements of the Securities and Exchange Commission, hereby ratifying and confirming our signatures as they may be signed by our said attorney to said registration statement and any and all amendments thereto. Pursuant to the requirements of the Securities Act of 1933, as amended, this Registration Statement has been signed by the following persons in the capacities and on the dates indicated. Signatures Title Date /s/ Barry Greene Director August 13, 2015 Barry Greene /s/ Peder K. Jensen, M.D. Director August 13, 2015 Peder K. Jensen, M.D. /s/ John Kelley Director August 13, 2015 John Kelley /s/ Sandra Panem, Ph.D. Director August 13, 2015 Sandra Panem, Ph.D. /s/ Lorin J. Randall Director August 13, 2015 Lorin J. Randall /s/ Steven M. Rauscher Director August 13, 2015 Steven M. Rauscher /s/ Ian F. Smith Director August 13, 2015 Ian F. Smith INDEX TO EXHIBITS Number Description Opinion of Covington& Burling LLP, counsel to the Registrant Consent of Covington& Burling LLP (included in Exhibit5.1) Consent of Ernst & Young LLP Power of Attorney of all directors of the board of directors of the Registrant (included on the signature pagesof this registration statement)
